BARNARD, P. J.
The relator is a member of the fire department of the city of Brooklyn. By the charter of the city (chapter 583, Laws 1888) the compensation of the relator was provided for. Sections 5, 6, tit. 13. In 1892 the legislature passed this act: '
■ “Chapter 710.
“An act in relation to the compensation of the officers of the uniformed force of the fire department in all cities of the state having, according to the last census, a population exceeding nine hundred thousand. Approved by the governor May 20, 1892. Passed, three-fifths being present.
“The people of the state of New York, represented in senate and assembly, do enact as follows:
“Section 1. The board of fire commissioners in all cities .of this state having, according to the last census, a population exceeding nine hundred thousand, are hereby authorized and empowered with the approval of the board of estimate and apportionment, to fix and determine from time to time the ■salary of the members of the fire department, the chief of the department whose salary shall not be more than six thousand dollars, nor less than five thousand dollars, and the two deputy chiefs whose salary shall not be more than forty-five hundred dollars, nor less than thirty-five hundred dollars, •and the chiefs of battalion, whose salary shall not be less than twenty-seven *287hundred and fifty, nor more than three thousand five hundred dollars, and to captain or foreman of the department whose salary shall not be more than twenty-five hundred dollars, nor less than eighteen hundred dollars and to assistant foreman or assistant captain whose salary shall not be more than eighteen hundred dollars, nor less than fifteen hundred dollars.
“Sec. 2. The pay or compensation mentioned in the foregoing section shall be paid monthly to each person entitled thereto, subject to such deductions for or on account of lost sick time, disability, absence or fines, as the said board may by rules and regulations, from time to time,' prescribe or adopt.
“Sec. 3. All acts or parts of acts inconsistent with this act are hereby repealed.
“Sec. 4. This act shall take effect immediately.”
This law did not repeal the provisions of the charter in respect to the relator. Such is the general rule. McKenna v. Edmundstone, 91 N. Y. 231. There was a lien law in this case applicable to New York county only. Subsequently a general lien law was passed, applicable to the cities of the state. The court of appeals held that the local law was not repealed by the general law governing a lien in the cities of the state. The state rule was approved in Van Denburgh v. Village of Greenbush, 66 N. Y. 1; Buffalo Cemetery Ass’n v. City of Buffalo, 118 N. Y. 61, 22 N. E. 962. The act of 1892 was a general statute. In re Evergreens, 47 N. Y. 216. It purports to apply to. all cities having a certain population in the state. There is legislative intent to repeal the charter contained in the language of the law. By chapter 218, Laws 1887, a law was passed in the same general terms, applicable to cities of over 900,-000 population. That act recited correctly the officers in the city of New York, which was the only city, in fact, having that population at that time. The law of 1892 denotes correctly the officers of New York fire department, and fails to declare the Brooklyn city officers who govern and operate that department. Brooklyn has no board of fire commissioners, but one commissioner of fire. There are no chiefs or deputy chiefs, or captains or assistant captains, in Brooklyn, and no board of estimate or apportionment. There is a board of estimate only. There exists a foreman in New York and Brooklyn, but this is entirely insufficient to compel the execution of a law clearly applicable in all its parts to New York only. The order should be affirmed, with costs and disbursements. All concur.